DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 9/23/2022 are acknowledged and have been fully considered.  Claims 1-5 and 7-20 are now pending.  Claim 6 is canceled; claims 1, 11, and 17 are amended; claim 9 is withdrawn; no claims are new.
Claims 1-5, 7-8, and 10-20 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 9/23/2022 has been considered by the Examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, 10, 11, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2012/0128747, of record) in view of Carroll et al. (US 2017/0224849, of record) and Guida et al. (US 2014/0094397, of record).
Schmitt et al. teaches solid particles with a size of 1µm to 1cm (i.e. microcapsule) consisting of a continuous shell including at least one silicon oxide, said shell confining at least one oil phase, said material being characterized in that said oil phase is solid at the storage temperature of said material and predominately contains a crystallizable oil that has a melting temperature of less than 100°C and at least one substance of interest (see abstract). Schmitt et al. teaches that the silicone oxide are present in the form of nanoparticles (see [0034]), and specifically teaches particles with a diameter of 7nm (see [0073]). Schmitt et al. teaches that the crystallizable oil can be selected from a group which includes hydrogenated plant oils (see [0012]). Schmitt et al. teaches that the substance of interest can be selected from a group which includes medicaments, active principles that can be used in cosmetics, chemical reactants, dyes, pigments and inks (i.e. a benefit agent, see claim 10). Schmitt et al. teaches that the particles can be substantially spherical (see [0013]).
Schmitt et al. does not teach a non-spherical particle with the claimed aspect ratio of 1.3:1 to 20:1.
Carroll et al. teaches microcapsules comprising a core and a shell (see abstract). Carroll et al. teaches that the microcapsules can be used in a variety of applications, including agriculture, encapsulation of food ingredients, health care, cosmetics (e.g., perfumes, detergents, and sunscreen), coatings (e.g., paints and pigments), additives, catalysis, and oil recovery (see abstract).  Carroll et al. teaches that the shell of the microcapsules can comprise particles, including nanoparticles (see [0058]). Carroll et al. teaches that the microcapsules may have any suitable dimensions including substantially spherical, oblong and/or other non-spherical shapes (see [0024]).
Guida et al. teaches laundry detergent compositions (see abstract). Guida et al. teaches non-spherical elongated particles, provide the most efficient structure in liquid (see [0010]).  Guida et al. teaches that a high aspect ratio is desirable, and teaches that the elongated material has an aspect ratio of is from 5:1 to about 200:1 (see [0017]).
Regarding claims 1 and 17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the microcapsules of Schmitt et al. as oblong and/or other non-spherical shapes as taught by Carroll et al. One would be motivated to do so with a reasonable expectation of success as both teach microcapsules that can be substantially spherical, and Carroll et al. teaches that microcapsules that can be substantially spherical can also be oblong and/or other non-spherical shapes (see [0024]).  Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 7nm nanoparticles to have the same properties in the microcapsule as 10nm particles.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an aspect ratio of from 5:1 to about 200:1 as taught by Guida et al. in the microcapsules of Schmitt et al. and Carroll et al.  One would be motivated to do so with a reasonable expectation of success as Schmitt et al. and Carroll et al. render obvious an oblong shape, and Guida et al. teaches non-spherical elongated particles with an aspect ratio of is from 5:1 to about 200:1 provide the most efficient structure in liquid.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ratios taught in the prior art overlap on the instantly claimed ratios.
Regarding claim 2, Schmitt et al. teaches various crystallizable oils which melting points between 42-44ºC and between 46-48ºC (see [0012]).  Schmitt et al. teaches that the crystallizable oil can be selected from a group which includes hydrogenated plant oils (see [0012]).
Regarding claim 4, the prior art renders obvious an oblong shape, which reads on “rod-like” or “ellipsoid-like” shapes.  It is noted that no specific definition of “rod-like” or “ellipsoid-like” are provided by the instant specification, and thus the terms are being given their broadest reasonable interpretation.
Regarding claims 5 and 16, Schmitt et al. teaches solid particles with a size of 1µm to 1cm (see abstract).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the size taught by Schmitt et al. overlap on the instantly claimed microcapsule size.
	Regarding claims 8 and 19, Schmitt et al. teaches that the substances of interest can be selected from fragrances and sunscreens (see [0020]).
	Regarding claim 10, Schmitt et al. teaches pharmaceutical and cosmetic products (see [0070]).
	Regarding claim 11, Schmitt et al. teaches that the composition includes one or more surfactants intended to favor the release of the liquid fatty phase during the rupture of the capsule (see [0071]).
	Regarding claim 13, Schmitt et al. teaches that the crystallizable oil can be selected from a group which includes hydrogenated plant oils (see [0012]).
	 	
Claims 1-5, 8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2012/0128747, of record), Carroll et al. (US 2017/0224849, cited on IDS filed 7/22/2020), and Guida et al. (US 2014/0094397, of record), further in view of Ferguson et al. (US 2018/0154328).
The teachings of Schmitt et al., Carroll et al., and Guida et al. have been set forth above.
Schmitt et al., Carroll et al., and Guida et al. do not teach that the nanoparticle comprises polysaccharide or that the polysaccharide is a cellulose derivative.
Ferguson et al. teaches a microcapsule containing a benefit agent with a nonionic polysaccharide deposition polymer (see abstract). Ferguson et al. teaches that the nonionic polysaccharide deposition polymer provide reduced agglomeration of the microcapsules and an ability for the microcapsules to remain better dispersed in surfactant containing products (see [0011]). Ferguson et al. teaches that preferably the deposition polymer is selected from a group which includes hydroxyalkyl cellulose, and specifically teaches hydroxypropyl cellulose (see [0012]). Ferguson et al. teaches that the microcapsules can be formulated in typical laundry, hair and skin body wash compositions (see [0132]), and teaches an example of a skin body wash with the microcapsules (see Table 17).  Ferguson et al. teaches that the microcapsule can be included at levels of 0.01-10% by weight of the composition (see [0080]).
Regarding claims 3 and 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize nanoparticles comprising hydroxypropyl cellulose as taught by Ferguson et al. in the microcapsule of Schmitt et al., Carroll et al., and Guida et al.  One would be motivated to do so with a reasonable expectation of success to reduce agglomeration of the microcapsules and allow the microcapsules to remain better dispersed in surfactant containing products as taught by Ferguson et al.
Regarding claim 12, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the microcapsules of Schmitt et al., Carroll et al., Guida et al. to formulate a body wash as taught by Ferguson et al.  One would be motivated to do so with a reasonable expectation of success as Schmitt et al. teaches that the microcapsules can be used for health care and cosmetics (e.g., perfumes, detergents, and sunscreen), and Ferguson et al. teaches similar microcapsules with a benefit agent can be successfully formulated into a body wash.
Regarding claim 20, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.01-10% by weight of microcapsules as taught by Ferguson et al. in the home or personal care composition of Schmitt et al., Carroll et al., Guida et al.  One would be motivated to do so with a reasonable expectation of success as Schmitt et al. teaches that the microcapsules can be used for health care and cosmetics (e.g., perfumes, detergents, and sunscreen), and Ferguson et al. teaches similar microcapsules with a benefit agent can be successfully formulated in a composition at 0.01-10% by weight of the composition.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ranges taught in the prior art overlap on the instantly claimed amounts.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2012/0128747, of record), Carroll et al. (US 2017/0224849, cited on IDS filed 7/22/2020), and Guida et al. (US 2014/0094397, of record), further in view of Burel et al. (WO 2018/189588).
The teachings of Schmitt et al., Carroll et al., and Guida et al. have been set forth above.
Schmitt et al., Carroll et al., and Guida et al. do not teach that the diameter of the nanoparticle is 20 to 250nm or 40 to 200nm.
Burel et al. teaches microcapsules with metallic nanoparticles (see abstract and title). Burel et al. teaches that the core of the microcapsule can include an active agent, and teaches that the active agent can be selected from a group which includes drugs or other pharmaceutical agents, fragrances, and flavoring agents (see page 5).  Burel et al. teaches the mean diameter of the metallic nanoparticles is about 1 nm to about 100 nm (see page 6).
Regarding claims 7 and 18, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize nanoparticles with a diameter of about 1 nm to about 100 nm as taught by Burel et al. in the microcapsule of Schmitt et al., Carroll et al., Guida et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to microcapsules with active agents such as pharmaceutical agents, fragrances, and flavoring agents with nanoparticles on the surface, and Burel et al. teaches that nanoparticles with a diameter of about 1 nm to about 100 nm can be successfully utilized.

Allowable Subject Matter
Claim is 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There is no motivation for a person of ordinary skill in the art to arrive at the selection of ethyl cellulose as the material to form the nanoparticles for a non-spherical microcapsule with a core comprising fatty ester having a melting point of at least 30ºC and a benefit agent.  



Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the microcapsules of Schmitt et al. as oblong and/or other non-spherical shapes as taught by Carroll et al. One would be motivated to do so with a reasonable expectation of success as both teach microcapsules that can be substantially spherical, and Carroll et al. teaches that microcapsules that can be substantially spherical can also be oblong and/or other non-spherical shapes (see [0024]).  Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 7nm nanoparticles to have the same properties in the microcapsule as 10nm particles.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an aspect ratio of from 5:1 to about 200:1 as taught by Guida et al. in the microcapsules of Schmitt et al. and Carroll et al.  One would be motivated to do so with a reasonable expectation of success as Schmitt et al. and Carroll et al. render obvious an oblong shape, and Guida et al. teaches non-spherical elongated particles with an aspect ratio of is from 5:1 to about 200:1 provide the most efficient structure in liquid.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ratios taught in the prior art overlap on the instantly claimed ratios.
In response to applicant's argument that Guida et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Guida et al. teaches laundry detergent compositions (see abstract). Guida et al. teaches non-spherical elongated particles, provide the most efficient structure in liquid (see [0010]).  Carroll et al. teaches microcapsules comprising a core and a shell (see abstract). Carroll et al. teaches that the microcapsules can be used in a variety of applications, including cosmetics (e.g., perfumes, detergents, and sunscreen, see abstract).  Schmitt et al. teaches that the substance of interest can be selected from a group which includes medicaments, active principles that can be used in cosmetics, chemical reactants, dyes, pigments and inks.
Applicant argues that none of Schmitt et al., Carroll et al. or Guida et al. disclose that only when a fatty ester having a melting point of at least 30ºC is included into the core, a stable non-spherical microcapsule is capable of being achieved.  The instant specification states “the ingredient in the home care or person care products, for example surfactant, may affect the stability of the microcapsules” and also states “[i]t was surprisingly found that the non-spherical microcapsule is capable of being generated only when the core comprising fatty ester having a melting point of at least 30° C. and the non-spherical microcapsule of the present invention is capable of being stable even in the presence of surfactant” (see [0004]).  The instant specification also states that “when a core does not contain fatty ester, spherical microcapsules were obtained (Sample 4)” (see [0059]).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, the only spherical example Sample 4, formed with lauric acid (a saturated fatty acid with a melting point of 43.2ºC).  The data in the instant specification does not establish the criticality of the claimed range (“a fatty ester having a melting point of at least 30ºC”).  Coconut oil, which has a melting point of 24-27ºC, also formed particles with an ethyl cellulose shell which had an aspect ratio of 2.8 (i.e. non-spherical).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, Applicant has not provided enough data to determine a trend in the exemplified data.  Further, there does not appear to be any data in the specification regarding the stability of the particles with a surfactant.  Thus, at this time, Applicant’s argument of unexpected results are not found to be persuasive.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611